                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


 SARAH DICKEY, on behalf of herself        )
 and all others similarly situated,        )
                                           )
               Plaintiffs,                 )
                                           )
 vs.                                       )             1:18CV920
                                           )
 R.R. DONNELLEY & SONS                     )
 COMPANY,                                  )
                                           )
               Defendant.                  )

                        MEMORANDUM OPINION AND ORDER
        Plaintiff Sarah Dickey filed this action on behalf of herself and other similarly

situated workers alleging that Defendant R.R. Donnelley & Sons Company (“R.R.

Donnelley”) violated the Fair Labor Standards Act (“FLSA”) by failing to pay them

overtime. (See generally Compl. [Doc. #1].) On January 13, 2021, the Court

conditionally certified the collective action and preliminarily approved the parties’

settlement. (Order [Doc. #28].) The matter is now before the Court on the parties’

Joint Motion for Certification of Collective Action and Final Approval of FLSA

Settlement (“Motion”) [Doc. #34]. For the reasons explained below, the Motion is

granted.

                                               I.

        A plaintiff seeking redress for violations of the FLSA may do so on behalf of

herself and “other employees similarly situated.” 29 U.S.C. § 216(b). The parties

earlier agreed that, for purposes of the Settlement Agreement and settlement,




       Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 1 of 15
Dickey and putative Collective Members were similarly situated because they

“worked at a single location in Mooresville, North Carolina and were subject to the

same payroll and timekeeping practices” and “they were paid on an hourly basis

and subject to the same alleged violations of the FLSA.” (Decl. of Philip J.

Gibbons, Jr. ¶ 17 [Doc. #26-2] cited in Mem. in Supp. of Jt. Mot. for Conditional

Certification at 11 [Doc. #26].) At the conditional certification stage, the plaintiff

and putative collective members must be “’sufficiently similar to merit sending

notice of the action to possible members of the class’” and, if they are so situated,

“’notice is sent and new plaintiffs are permitted to “opt in” to the lawsuit.’”

Adams v. Citicorp Credit Servs., Inc., 93 F. Supp. 3d 441, 453 (M.D.N.C. 2015)

(quoting Acevedo v. Allsup’s Convenience Stores, Inc., 600 F.3d 516, 519 (5th

Cir. 2010)). Such was the case here. After conditional certification and

preliminary approval of the settlement, notice was sent to the twelve putative

Collective Members, ten of whom including Dickey opted into the settlement. 1

(Decl. of Philip J. Gibbons, Jr. ¶ 19 [Doc. #36]; see also Claim Forms [Docs. #29-

1 to 29-4, 30-1, 31-1 to 31-3, 32-1, & 33-1].)

      Now, at the final certification stage, “[t]he parties adhere to their positions

that for settlement purposes, and following the opt-in period, Plaintiff is similarly

situated to the Collective Members” and there is “no reason to decertify the




1
 The $5,587.60 “attributable to claims of the” two putative Collective Members
who did not opt in “will remain the sole property of Defendant.” (Decl. of Philip J.
Gibbons ¶ 20 [Doc. #36].)
                                           2



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 2 of 15
collective action”. (Mem. in Supp. of Jt. Mot. for Certification of Collective Action

and Final Approval of FLSA Settlement (“Mem. in Supp.”) at 3 [Doc. #35]; see also

Mot. ¶ 1 (defining Collective Members).) The Court agrees for purposes of

settlement. See Vazquez-Aguilar v. Gasca, 477 F. Supp. 3d 418, 422-23 (E.D.N.C.

2020) (discussing standards from the Eastern District of North Carolina, as well as

the Second, Sixth, and Ninth Circuit Courts of Appeals, for assessing whether

employees are similarly situated). The similarly situated Collective Members are

determined to consist of

      Plaintiff and 9 other individuals who opted-in [sic] to this lawsuit and
      worked onsite in Mooresville, North Carolina for R.R. Donnelley’s
      client, Lowe’s Corporation pursuant to R.R. Donnell[e]y’s contract
      with Lowe’s at any time between February 2018 and August 2018,
      and who worked over 40 hours in a workweek during that time
      period.

(Mot. ¶ 1.)

                                          II.

      Having certified the collective action for purposes of final settlement, the

Court must now assess whether the settlement itself is a “fair and reasonable

compromise of disputed claims and issues arising from a bona fide dispute raised

pursuant to the FLSA.” Kirkpatrick v. Cardinal Innovations Healthcare Sols., 352 F.

Supp. 3d 499, 502 (M.D.N.C. 2018) (citing Lynn’s Food Stores, Inc. v. United

States, 679 F.2d 1350, 1355 (11th Cir. 1982)). Thus, to approve an FLSA

settlement, the court must make “finding[s] with regard to (1) whether there are

FLSA issues actually in dispute, (2) the fairness and reasonableness of the



                                          3



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 3 of 15
settlement in light of the relevant factors from Rule 23, and (3) the reasonableness

of the attorneys’ fees, if included in the agreement.” Duprey v. Scotts Co., LLC,

30 F. Supp. 3d 404, 408 (D. Md. 2014); see also Hood v. Uber Techns., Inc., No.

1:16-CV-998, 2019 WL 93546, at *4 (M.D.N.C. Jan. 3, 2019).

                                         A.

      The Court must first determine whether a bona fide dispute exists. “’A bona

fide dispute is one in which there is some doubt whether the plaintiff would

succeed on the merits at trial.’” Kirkpatrick, 352 F. Supp. 3d at 502 (quoting Hall

v. Higher One Machs., Inc., No. 5-15-CV-670-F, 2016 WL 5416582, at *6

(E.D.N.C. Sept. 26, 2016)). To determine this, the court looks to the pleadings

and proposed settlement agreement. Id. (citing Duprey, 30 F. Supp. 3d at 404.)

      In this case, there is a bona fide dispute. Dickey alleges that during the

period February 2018 through August 2018, she and the Collective Members

worked in excess of forty hours per week, but were required to record only forty

hours on their time cards and, thus, were not paid time-and-a-half for their

overtime hours. (See generally Compl.) She also alleges that R.R. Donnelley knew

that neither she nor the Collective Members were being paid overtime. (Id. ¶ 24.)

R.R. Donnelley denies that Dickey was its employee and that she was entitled to

overtime. (E.g., Answer ¶ 12 [Doc. #12].) The Settlement Agreement further

documents this dispute. (See Recitals, Settlement Agreement [Doc. #26-1].) “This

disagreement is a genuine dispute that supports the concept of a negotiated

settlement of this FLSA claim.” Hood, 2019 WL 93546, at *4 (internal quotations

                                         4



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 4 of 15
and brackets omitted) (quoting Rivera v. Dixson, No. TDC-14-cv-2901, 2015 WL

427031, at *3 (D. Md. Jan. 30, 2015)).

                                           B.

      The Court must next determine whether the settlement is fair and

reasonable. “Although the Fourth Circuit has not addressed directly the relevant

factors the court should consider when determining whether a FLSA settlement is

fair and reasonable, district courts within the circuit have generally considered the

fairness factors a court would consider under Federal Rule of Civil Procedure

23(e).” Kirkpatrick, 352 F. Supp. 3d at 502 (citing Hoffman v. First Student, Inc.,

No. WDQ-06-1882, 2010 WL 1176641, at *2 (D. Md. Mar. 23, 2010)). These

factors include “(1) the extent of discovery that has taken place; (2) the stage of

the proceedings, including the complexity, expense, and likely duration of the

litigation; (3) the absence of fraud or collusion in the settlement; (4) the experience

of counsel who have represented the plaintiff; (5) the probability of plaintiff’s

success on the merits[;] and (6) the amount of the settlement in relation to the

potential recovery.” Id. at 502-03 (quoting Hargrove v. Ryla Teleservices, Inc., No.

2:11CV344, 2013 WL 1897027, at *2 (E.D. Va. Apr. 12, 2013); see also Hood,

2019 WL 93546, at * 4; Duprey, 30 F. Supp. 3d at 409. In considering these

factors, “there is a strong presumption in favor of finding a settlement fair . . . .”

Kirkpatrick, 352 F. Supp. 3d at 503 (quoting Lomascolo v. Parsons Brinckerhoff,

Inc., No. 18CV1310, 2009 WL 3094955, at *10 (E.D. Va. Sept. 28, 2009)).




                                           5



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 5 of 15
         Here, all factors support a finding that the settlement is fair and reasonable.

First, while the parties did not engage in formal discovery prior to settlement, they

exchanged material information including “the production of payroll records and

attendance data for Plaintiff and all putative Collective Members during the

Relevant Time Period”. (Decl. of Gibbons ¶ 12.) Ultimately, Dickey “concluded she

had sufficient information about [her] claims and R.R. Donnelley’s defenses from

which to fairly settle her case.” (Mem. in Supp. at 7; see also Decl. of Gibbons

¶ 14.)

         Next, as Dickey’s counsel (“Collective Counsel”) describe, absent a

settlement, “[r]esolution of the disputed issues would require substantial time and

resources, including dispositive motions, the potential of a multiple-day trial, and

possible appeals and post-trial motions.” (Decl. of Gibbons ¶ 13.)

         Third, there is a presumption that “no fraud or collusion occurred between

counsel, in the absence of any evidence to the contrary.” Lomascolo, 2009 WL

3094955, at *12. Collective Counsel aver that each side “prepared a detailed

damages analyses [sic] and engaged in arms-length negotiations”, (Decl. of

Gibbons ¶ 13), such that the settlement “is the product of good faith

negotiations”, (Mem. in Supp. at 8). Nothing before the Court evidences

otherwise.

         As to the fourth factor, this Court has previously recognized that Collective

Counsel “are experienced FLSA litigators.” See Blackmon v. Cohen, No.

1:17CV890, 2020 WL 91914, at *2 (M.D.N.C. Jan. 8, 2020). Philip Gibbons, Jr.

                                             6



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 6 of 15
has been admitted to practice law since 1996. (Decl. of Gibbons ¶ 2.) For over

two decades, his “practice has focused almost exclusively on litigating labor and

employment law cases”, having focused “primarily on wage and hour claims under

federal and state law” since 2008 during which time he has been lead counsel in

over thirty class and/or collective wage and hour lawsuits. (Id. ¶¶ 3, 5.)

Martindale-Hubble rates him as an “AV” attorney; Indiana Super Lawyers and

North Carolina Super Lawyers have recognized him for “Employment Litigation –

Plaintiff”; and Best Lawyers in America has included him in the category “Labor

and Employment Law.” (Id. ¶ 7.) His partner Craig L. Leis has practiced labor and

employment law almost exclusively since his admission to practice law in 2002.

(Id. ¶¶ 8, 9.)

      Next, Collective Counsel describe “[t]he probability of Plaintiff’s success on

the merits and other ancillary issues” as “hotly disputed by the Parties”. (Mem. in

Supp. at 9.) They acknowledge that R.R. Donnelley would have “vigorously

contested both certification and the merits of [the] FLSA claims”, “that no records

exist demonstrating the actual number of overtime hours worked by Plaintiff and

the Collective Members”, and that R.R. Donnelley “contends liquidated (or double)

damages are not available” here. (Decl. of Gibbons ¶ 14.) In light of this, the

Court agrees that the probability of Dickey’s and the Collective Members’ success

on the merits is uncertain.

      Finally, the amount of the settlement is significant compared to the potential

recovery. The Net Settlement Fund of $127,579.07 provides for 100% of the

                                          7



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 7 of 15
estimated overtime owed to Dickey and the Collective Members and approximately

5% of the estimated liquidated damages. (Id.) Furthermore, ten of the twelve

putative Collective Members, including Dickey, opted in, and no one objected after

receiving notice of the settlement. (Id. ¶ 19.) In sum, the settlement is fair and

reasonable.

                                          C.

         The Court must next determine if the requested attorney’s fees are

reasonable. “Under the FLSA, the court is authorized to award a reasonable

attorney’s fee to be paid by the defendant, and costs of the action, in addition to

any judgment awarded to the Plaintiff.” Kirkpatrick, 352 F. Supp. 3d at 503

(internal quotations omitted) (quoting 29 U.S.C. § 216(b)). There are two

approaches used for calculating attorney’s fees within the Fourth Circuit: the

percentage of the fund method and the lodestar method. Id. at 504.

         The percentage of the fund method provides that the court award
         attorneys’ fees as a percentage of the common fund, while the
         lodestar method requires the court to determine the hours reasonably
         expended by counsel that created, protected, or preserved the fund,
         then to multiply that figure by a reasonable hourly rate.

Id. (internal quotations and brackets omitted) (quoting Phillips v. Triad Guar., Inc.,

No. 1:09CV71, 2016 WL 2636289, at *2 (M.D.N.C. May 9, 2016)). Regardless

of the method used to calculate fees, the Fourth Circuit typically considers twelve

factors to evaluate the reasonableness of the requested attorney’s fees in FLSA

cases:




                                           8



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 8 of 15
         (1) the time and labor expended; (2) the novelty and difficulty of the
         questions raised; (3) the skill required to properly perform the legal
         services rendered; (4) the attorney’s opportunity costs in pressing the
         instant litigation; (5) the customary fee for like work; (7) the time
         limitations imposed by the client or circumstances 2; (8) the amount in
         controversy and the results obtained; (9) the experience, reputation
         and ability of the attorney; (10) the undesirability of the case within
         the legal community in which the suit arose; (11) the nature and
         length of the professional relationship between attorney and client;
         and (12) attorneys’ fees awards in similar cases.

Barber v. Kimbrell’s, Inc., 577 F.2d 216, 226 n.28 (4th Cir. 1978); see Kirkpatrick,

352 F. Supp. 3d at 504-06 (applying the Barber factors to attorney’s fees

calculated by the percentage of the fund method) & Hood, 2019 WL 93546, at *7

(applying the Barber factors to attorney’s fees calculated using the lodestar

method). Cf. Kay Co. v. Equitable Prod. Co., 749 F. Supp. 2d 455, 462 (S.D.W.

Va. 2010) (applying other factors but recognizing they are “similar” to those in

Barber).

         Here, Collective Counsel seek a percentage of the common fund. The

Settlement Agreement permits them to request up to 35% of the Maximum

Settlement Amount. However, “[t]o maximize the Collective Members’ recovery,

and in recognition of the delay in obtaining preliminary approval of the Agreement,”

they are now requesting a fee award of one-third of the Maximum Settlement

Agreement, which equals $68,333.33. (Decl. of Gibbons ¶ 22.) Application of the

Barber factors and a cross-check with the lodestar method support a finding that

the attorney’s fees are reasonable. See Kirkpatrick, 352 F. Supp. at 504.



2
    Counsel states this factor is not applicable. (Mem. in Supp. at 20.)
                                            9



       Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 9 of 15
      Collective Counsel expended time and labor developing a theory of liability,

analyzing documents from their clients, obtaining and reviewing voluntary

discovery, interviewing several putative Collective Members, calculating detailed

damage analysis, and preparing the matter for settlement. (Decl. of Gibbons ¶ 25.)

While FLSA litigation is not necessarily novel, the circumstances in which counsel

worked were difficult because of the apparent lack of documentation and

questions about Dickey’s and Collective Members’ employment and employer.

Despite these challenges, counsel successfully negotiated a fair and reasonable

settlement, likely due to their skill and experience in FLSA actions as previously

described.

      Counsel represented Dickey on a contingency basis and committed time and

resources to advancing the action that necessarily created opportunity costs in

terms of other work. (Id. ¶ 27; see id. ¶ 3.) This district has recognized that

hourly fees similar to those Collective Counsel charge “fall within what the court

observes to be the market rates in the relevant community for this type of work.”

Kirkpatrick, 352 F. Supp. 3d at 507. And, an award of one-third of a common

fund in FLSA actions “appears to be a fairly common percentage”, DeWitt v.

Darlington Cty., No. 4:11-cv-740-RBH, 2013 WL 6408371, at *9 (D.S.C. Dec. 6,

2013); “[i]n a number of cases, courts found that a fee-award of one-third of the

settlement fund was reasonable”, McClaran v. Carolina Ale House Operating Co.,

LLC, No. 3:14-cv-3884-MBS, 2015 WL 5037836, at *5 (D.S.C. Aug. 26, 2015).

See also Smith v. Krispy Kreme Doughnut Co., No. 1:05CV187, 2007 WL

                                         10



    Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 10 of 15
119157, at *2 (M.D.N.C. Jan. 10, 2007) (assessing attorney’s fee request in

ERISA action and noting that “[i]n this jurisdiction, contingent fees of one-third . . .

are common”).

      Counsel negotiated a settlement according to which Dickey and Collective

Members “recovered 100% of all estimated overtime wages” and “5% of the

estimated liquidated damages”. (Decl. of Gibbons ¶ 14.) Not only are these results

comparable to the amount in controversy, but they are also notable in light of the

defenses and documentary challenges facing Dickey and the Collective Members.

      Counsel suggest that because “very few attorneys in the North Carolina

legal community . . . focus primarily on plaintiff-side wage and hour employment

law” the case would be “undesirable to many attorneys”. (Mem. in Supp. at 21.)

However, the Court finds this factor not applicable because in its experience

attorneys regularly take cases outside those on which they primarily focus. There

is nothing discernably undesirable about this FLSA action. Finally, counsel

acknowledges that the nature and length of their relationship with Dickey and the

Collective Members is a neutral factor. (Id.) In sum, the reasonableness of the

award is apparent after application of the Barber factors.

      The lodestar cross-check confirms this conclusion. Counsel submitted their

billing records detailing their time and labor in this action, including that for which

they would not bill because of duplicity and the challenges in obtaining preliminary

certification. (See Ex. A to Decl. of Gibbons [Doc. #36-1].) Fees for billable hours

attributed to each respective attorney total $65,077.80. (Decl. of Gibbons ¶ 24.)

                                           11



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 11 of 15
The requested fee of one-third the Maximum Settlement Amount is $68,333.33,

representing a multiplier of just 1.05 the lodestar, well within what is reasonable.

See Reynolds v. Fidelity Invs. Inst’l Operations Co., Inc., No. 1:18-CV-423, 2020

WL 92092, at *4 (M.D.N.C. Jan. 8, 2020) (recognizing in an FLSA action that

counsel’s “request for one-third of the settlement fund is . . . only slightly more

than the lodestar, and Fourth Circuit district courts have approved awards that are

multiple times greater than lodestar amounts”).

                                          III.

      Next, Dickey requests a service award of $2,500. Collective Counsel attest

that she “devoted a significant amount of time to this matter including reviewing

pleadings, participating in strategy meetings, communicating with counsel,

developing facts and estimates of hours worked, and conferring regarding terms of

settlement.” (Decl. of Gibbons ¶ 21.) Putative Collective Members were given

notice of the service award, (Settlement Agreement ¶ 3.3), and did not object,

(Decl. of Gibbons ¶ 19). This award represents 1.2% of the Maximum Settlement

Amount and approximately 2% of the Net Settlement Fund, a reasonable sum for

Dickey’s efforts. See Reynolds, 2020 WL 92092, at *5 (listing FLSA cases

approving service awards).

                                          IV.

      Finally, Collective Counsel request reimbursement of $1,000 “in litigation

costs and costs associated with settlement administration”. (Mem. in Supp. at 23.)

The FLSA authorizes the award of “costs of the action”. 29 U.S.C. § 216(b). The

                                          12



    Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 12 of 15
Settlement Agreement provides for costs not exceeding $2,000, (Settlement

Agreement ¶ 3.2), and there were no objections, (Decl. of Gibbons ¶ 19). The

$1,000 now requested includes the $400 filing fee and the $600 “skip trace

searches utilizing Westlaw PeopleMap status report to locate Eligible Employees

whose Notice was returned as undeliverable”. (Id. ¶ 28.) “These are reasonable

out-of-pocket expenses . . . which are normally charged to a fee-paying client, in

the course of providing legal services.” Reynolds, 2020 WL 92092, at *4 (finding

fair and reasonable expenses that included “mailing costs, online legal research,

long-distance telephone use, expert and mediator fees, travel expenses for

mediation and court proceedings, and court filing fees”) (internal quotations

omitted).

                                         V.

      For the reasons explained in this Memorandum Opinion, IT IS HEREBY

ORDERED that the Joint Motion for Certification of Collective Action and Final

Approval of FLSA Settlement [Doc. #34] is GRANTED and that:

      1.     An FLSA Collective Action is certified for settlement purposes under

the Fair Labor Standards Act pursuant to 29 U.S.C. § 216(b) for a group of

similarly situated individuals (“Collective Members”) consisting of:

      Plaintiff and 9 other individuals who opted into this matter and worked
      onsite in Mooresville, North Carolina for R.R. Donnelley’s client, Lowe’s
      Corporation pursuant to R.R. Donnelley’s contract with Lowe’s at any
      time between February 2018 and August 2018, and who worked over
      40 hours in a workweek during that time period.

      2.     The Parties’ proposed Fair Labor Standards Act Settlement


                                         13



    Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 13 of 15
Agreement and Release (“Settlement Agreement,” Exhibit 1 to the Parties’

Memorandum In Support of Joint Motion For Conditional Certification Of

Collective Action, Preliminary Approval of Settlement, and To Facilitate Notice Of

Proposed FLSA Settlement [Doc. #26-1]) is approved as it was reached as a

result of contested litigation to resolve a bona fide dispute. The Court further

approves the applicable releases of claims as set forth in Paragraph 4 of the

Settlement Agreement. The settlement is within the range of fairness,

reasonableness, and adequacy, and meets the requirements for approval. The

Settlement Agreement is finally approved with respect to Plaintiff and Collective

Members, and its terms and provisions shall be consummated.

      3.     The Court approves the distribution of the Net Settlement Fund of

$127,579.07, as defined in the Agreement and in the amount proposed by the

Parties.

      4.     The Court approves payment of a service award in the amount of

$2,500.00 to Plaintiff Sarah Dickey.

      5.     The Court awards payment of litigation costs of Collective Counsel

and the costs associated with Settlement Administration in the amount of

$1,000.00.

      6.     The Court approves payment of attorneys’ fees to Collective Counsel

in the amount of $68,333.33, which is equivalent to one-third of the Maximum

Settlement Amount, as defined in the Agreement and the amount proposed by the

Parties.

                                         14



     Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 14 of 15
     A judgment dismissing this action with prejudice will be entered

contemporaneously with this Memorandum Opinion and Order.

     This the 26th day of March, 2021.

                                           /s/ N. Carlton Tilley, Jr.
                                     Senior United States District Judge




                                       15



    Case 1:18-cv-00920-NCT-LPA Document 37 Filed 03/26/21 Page 15 of 15
